I dissent.
"Where two actions between the same parties, on the same subject, and to test the same rights, are brought in different courts having concurrent jurisdiction, the court which firstacquires jurisdiction, its power being adequate to the administration of complete justice, retains its jurisdiction and may dispose of the whole controversy, etc." (Italics mine.) 15 C.J. 1134.
We have never held, and I doubt whether a case can be found in the books, to the effect that an action involving the quieting of title to real estate is in any sense a transitory and not a local action. It is local under our statute. Rem. Comp. Stat., § 204. It is local under our decisions. Lindsley v. Union Silver StarMining Co., 26 Wash. 301, 66 P. 382; Olympia Mining  MillingCo. v. Kerns, 64 Wash. 545, 117 P. 260; Daniel v. Daniel,106 Wash. 659, 181 P. 215.
As to the lack of jurisdiction of our superior courts acting in probate proceedings to try the title to property claimed by others, see:
Stewart v. Lohr, 1 Wash. 341, 25 P. 457, 22 Am. Rep. 150;Reese v. Murnan, 5 Wash. 373, 31 P. 1027; In re Belt'sEstate, 29 Wash. 535, 70 P. 74, 92 Am. Rep. 916; In reDecker's Estate, 105 Wash. 221, 177 P. 718.
In the last cited case we quoted with approval from In reGorkow's Estate, 28 Wash. 65, 68 P. 174, as follows:
"No powers are given to the court in its probate jurisdiction to hear and determine controversies between third persons which in no way affect the interests *Page 262 
of the estate itself. It is constituted a tribunal to guard the interests of the estate only, and its powers cannot be invoked to determine outside controversies, the result of which can in no way affect the estate, either adversely or favorably. . . ."
It is clear, therefore, that the superior court of Yakima county had acquired jurisdiction in cause No. 23353 and ought not be interfered with by prohibition.
The peremptory writ should be denied.
PARKER, J., concurs with HOLCOMB, J.